Anderson, J.,
delivered the opinion of the court.
This was a bill brought in the chancery court of Franklin county by the appellee, Foster Creek Lumber & Manufacturing Company, against appellants, Ella Johnson, T. D. Wilson, John Wilson, Mary Wilson, Manda Wilson, Linnie Wilson, and other named defendants, as well as all unknown defendants, under section 549, Code of 1906, section 306, Hemingway’s Code, to confirm appellee’s title to a piece of land. Appellants were served with process and appeared and demurred to appellee’s bill.
*886Before the hearing of the demurrer on motion of appellee, the bill was dismissed without prejudice as to the appellants, and an order to' that eifect signed by the chancellor was entered on the minutes. Appellants excepted to the entering of said order. The cause then pro-ceded to a hearing, and a final decree was rendered confirming appellee’s title to the land, involved as against all the defendants in the cause, known and unknown, naming the known defendants, except the names of appellants are not mentioned in the decree.. Appellants contend that the language of the final decree is broad enough to cover them; that therefore, although the bill had been dismissed as to them, the court in its final decree rendered a decree against the appellants as well as the other defendants. If nothing but the final decree is to be considered, its language is broad enough to cover the appellants. But in order to determine what has been decided in a cause all the orders and judgments entered therein must be construed together. The decree of the court dismissing appellee’s bill as to appellants is to be read into the final decree, and it is just as much a part of the final decree as if it'had been written therein. And the language of the final decree by which relief is granted as to all of the named and unknown defendants, appellants not being named therein, is to be construed as meaning to exclude all those defendants named in the order of dismissal. So construing, the two decrees both can stand. There is no real conflict between them. Hie final decree by necessary implication excluded appellants.
At the time of the dismissal of the bill as to appellants the cause had only proceeded to the stage of a demurrer by appellants to appellee’s bill. Appellants contend that in a proceeding under section '549, Code of 1906, Hemingway’s Code, section 306, a complainant has no righi to dismiss as to any of the defendants. That question is ruled by Smith v. Jassen, 105 Miss. 227, 62 So. 172. The court in that case held contrary to the contention of appellants.
*887This is not a ease where defendants have been brought into a court of equity and the cause has proceeded to a stage where a defendant would have the right to demand that it proceed to a final determination. We do not think there was any abuse of discretion on the part, of the court in permitting the dismissal of the bill as to appellants.

Affirmed.